UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1972


CLARENCE ANDERSON, III,

                    Petitioner - Appellant,

             v.

LIEUTENANT GENERAL JEFFREY A. ROCKWELL, The Judge Advocate
General United States Air Force; LIEUTENANT GENERAL MARK NOWLAND,
Deputy Chief of Staff for Operations, Plans and Requirements United States Air
Force; BARBARA BARRETT,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:19-cv-01139-AJT-IDD)


Submitted: June 1, 2021                                           Decided: June 11, 2021


Before AGEE, WYNN, and RICHARDSON, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Clarence Anderson, III, Appellant Pro Se. Matthew James Mezger, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence Anderson, III, appeals from the district court’s February 27, 2020, order

dismissing his petition for declaratory and injunctive relief, in which Anderson challenged

his convictions after trial by a general court-martial. Anderson also appeals from the

district court’s June 16, 2020, order denying his first motion for reconsideration and the

district court’s July 13, 2020, order denying his second motion for reconsideration. As

explained below, we dismiss in part and affirm in part.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order dismissing Anderson’s petition on February 27,

2020. Anderson filed his notice of appeal on September 11, 2020. Because Anderson

failed to file a timely notice of appeal from the February 27, 2020, order, or to obtain an

extension or reopening of the appeal period for that order, we dismiss Anderson’s appeal

from the February 27, 2020, order. *




       *
         Anderson’s reconsideration motions did not extend the appeal period for the
February 27, 2020, order because they were filed more than 28 days after the district court
entered that order. See Fed. R. App. P. 4(a)(4)(A)(iv), (vi).

                                             2
       With respect to Anderson’s appeal from the district court’s June 16, 2020, order

denying his first motion for reconsideration, we have reviewed the record and conclude

that the district court did not abuse its discretion in denying relief under Fed. R. Civ. P.

60(b). See Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en banc).

       As for Anderson’s appeal from the district court’s July 13, 2020, order denying his

second motion for reconsideration, we observe that Anderson’s second reconsideration

motion challenged the denial of his first reconsideration motion and was filed within 28

days of the June 16, 2020, order. Accordingly, the district court should have construed

Anderson’s second motion for reconsideration as a Fed. R. Civ. P. 59(e) motion rather than

a Rule 60(b) motion. See Robinson v. Wix Filtration Corp., 599 F.3d 403, 412 (4th Cir.

2010). Nevertheless, we are satisfied that the district court did not abuse its discretion in

denying Anderson’s second motion for reconsideration, regardless of whether it is

construed as a Rule 59(e) motion or a Rule 60(b) motion. See Aikens, 652 F.3d at 501;

Robinson, 599 F.3d at 407.

       For those reasons, we dismiss Anderson’s appeal from February 27, 2020, order,

and affirm the district court’s June 16, 2020, and July 13, 2020, orders. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     DISMISSED IN PART,
                                                                     AFFIRMED IN PART




                                             3